Citation Nr: 0727871	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-43 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.

2.  Entitlement to service connection for a heart disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neuropsychiatric disorder diagnosed as depression.

4.  Entitlement to service connection for a neuropsychiatric 
disorder diagnosed as depression.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hemorrhoids. 

6.  Entitlement to service connection for hemorrhoids.



REPRESENTATION

Appellant represented by:	Jeremy Y. Hutchinson, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active duty service from June 1973 to October 
1973, and from February 1980 to August 1985.  He had periods 
of inactive duty training during the period between his 
separation from service in August 1985 and February 1991.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from an August 2002 rating decision, 
wherein the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas denied reopening a claim 
for entitlement to service connection for a neuropsychiatric 
disorder diagnosed as depression, in which the veteran's 
representative submitted a statement that serves as a timely 
notice of disagreement, with the appeal timely perfected 
within 60 days of the November 2004 statement of the case.  
This matter also comes before the Board from a March 2004 
rating decision which denied reopening claims for service 
connection for a heart disorder diagnosed as arteriosclerotic 
heart disease, and for hemorrhoids.

The Board notes that there appears to be an open claim for 
service connection for absestosis, in which the veteran 
appears to have filed both a notice of disagreement in 
January 2007, in response to a March 2006 rating, and there 
was a substantive appeal submitted on July 6, 2007.  There is 
evidence in VACOLS that there was a statement of the case 
issued on May 9, 2007, but no such statement of the case is 
associated with the claims file.  This matter is referred to 
the RO to further address.  

In May 2006, the veteran presented testimony at a video 
conference hearing on appeal before the undersigned Veterans 
Law Judge at the RO; a copy of the hearing transcript is in 
the record.

The reopened claims for service connection for a psychiatric 
disorder and for a heart disorder are REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.


FINDINGS OF FACT

1.  Service connection for a heart disorder was last denied 
by the Board in a June 1999 decision.

2.  New evidence received since the June 1999 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.

3.  Service connection for a psychiatric disorder was last 
denied by the Board in a June 1999 decision.

4.  New evidence received since the June 1999 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.
 
5.  Service connection for hemorrhoids was last denied by the 
Board in a June 1999 decision.

6.  New evidence received since the June 1999 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.

7.  The veteran is not shown to have a current hemorrhoid 
disorder that is related to service or an incident of service 
origin.


CONCLUSIONS OF LAW

1.  The June 1999 Board decision denying service connection 
for a heart disorder is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R § 20.1104 (2006).

2.  New and material evidence has been received since the 
June 1999 Board decision, and the claim for service 
connection for a heart disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The June 1999 Board decision denying service connection 
for an acquired psychiatric disorder is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R § 20.1104 (2006).

4.  New and material evidence has been received since the 
June 1999 Board decision, and the claim for service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

5.  The June 1999 Board decision denying service connection 
for hemorrhoids is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R § 20.1104 (2006).

6.  New and material evidence has been received since the 
June 1999 Board decision, and the claim for service 
connection for hemorrhoids is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

7.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A.
 §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claims on appeal were 
received in April 2002 to reopen the psychiatric claim, in 
October 2002 to reopen the hemorrhoids claim and in July 2003 
to reopen the heart claim.  Duty to assist letters that did 
not mention new and material claims was sent regarding the 
psychiatric claim in June 2002 and regarding the hemorrhoids 
claim as well as the psychiatric claim again in May 2003 
prior to adjudications of these issues.  A duty to assist 
letter addressing the new and material issues for all 
appealed issues was issued in September 2003, after the 
August 2002 rating decision that denied service connection 
for a psychiatric disorder and prior to the March 2004 rating 
that denied the remaining issues on appeal.  These letters 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claims.  

The September 2003 letter also addressed the question of new 
and material evidence to reopen a claim and gave the correct 
criteria.  The duty to assist letters specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  In the more recent case 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) further 
held "VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim." Kent at 9 
(emphasis added). VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish the underlying claim that were 
found insufficient in the previous denial.  In this case, the 
veteran is not prejudiced by the RO's failure to provide the 
correct legal standard for new and material evidence in May 
2004 or for any failure to address the basis for the prior 
final denials, as the Board is reopening all claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
is sufficient to reopen the claims and examinations will be 
scheduled on remand, although a psychiatric examination will 
only be conducted for a psychiatric claim if additional 
development suggests that one is warranted.  Regarding the 
hemorrhoids claim, the examination was conducted in December 
2003 and provides adequate evidence to fully adjudicate this 
claim.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran is not 
prejudiced, as this claim is being reopened and these matters 
will be addressed by the AOJ on remand.  Regarding the issue 
of service connection for hemorrhoids, there is no prejudice 
to the veteran as this claim is being denied.  

II.  New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2006).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

In a June 1999 decision, the Board denied service connection 
for a psychiatric disorder based on there being no evidence 
of it in service.  The earliest evidence of a psychiatric 
disorder was not until 1990.  Service connection for 
hemorrhoids was likewise also denied based on there being no 
evidence of such in service.  The Board also declined to 
reopen a claim for service connection for a heart disorder 
that had been previously denied in August 1990 based on no 
heart disease in service or within one year of discharge.  
The Board noted that an unappealed June 1991 rating denied 
reopening a heart claim based on failure to submit evidence 
showing he developed such a disorder in service.  The Board 
determined that evidence submitted since June 1991 was 
likewise not new and material to reopen the claim.  

The veteran seeks to reopen these claims most recently denied 
by the Board in June 1999.  

A.  Heart Disorder

Among the evidence previously considered by the Board in its 
June 1999 decision which denied service connection for a 
heart disorder were periodic reserve examinations showing 
that no heart problems were shown in between March 1973 and 
March 1977 prior to entering active service.  His entrance 
examination from February 1980 and accompanying report of 
medical history were negative for any heart complaints.  
Service medical records show that in early August 1985, the 
veteran sought treatment for complaints that his heart was 
beating fast, with associated nausea, diarrhea, and cramps.  
His blood pressure was 148/88.  An electrocardiogram (EKG) 
was within normal limits.  A 24-hour Holter monitor showed 
moderate frequency of premature ventricular contractions 
without any reported, correlated symptoms.  An examiner 
reported that no treatment was indicated.  Notes made during 
follow-up treatment in August 1985 show that the veteran's 
blood pressure was 120/70.  An examiner interpreted the 
Holter monitor results as showing premature ventricular 
contractions.  However, the veteran was not symptomatic.  
When followed-up one week later, the veteran gave a history 
of chest pain at rest, with associated dyspnea and 
diaphoresis.  His blood pressure was 112/70.  The examiner 
noted that an EKG showed sinus bradycardia but was otherwise 
within normal limits.  The diagnosis was atypical chest pain.  
In a report of medical history dated in December 1987, the 
veteran stated that he was in good health.  He denied having 
chest pain or pressure, shortness of breath, heart 
palpitation, heart trouble, high blood pressure, and 
recurrent back pain.  An examiner reported that the veteran's 
heart, was clinically normal, and his blood pressure was 
128/76.  In February 1989 he underwent a treadmill stress 
test (TMST) for complaints of chest pain and had normal 
findings except for a hypertensive response to the TMST.  The 
same month the chest pain was assessed as likely 
musculoskeletal, as his blood pressure was normal and the 
chest pain was unexplained but not characteristic of angina 
pectoris.  

The veteran was hospitalized in February 1990 with complaints 
of chest pain and shortness of breath.  A discharge summary 
contained diagnoses of atherosclerotic heart disease, 
hypertension, and depression.  A cardiac catheterization from 
the same month revealed lesions in the left anterior 
descending artery.  The remainder of the arteries had plaques 
but no significant lesions.  The veteran was hospitalized 
again in March 1990 for chest pain.  A Holter monitor was 
unremarkable.  A treadmill test was suboptimal but revealed 
no EKG changes or symptoms.  A thallium stress test was 
normal.  

The veteran was participating in active duty training -- 
which was scheduled from March 31, 1990 to April 14, 1990 -- 
when, on April 10, 1990, he was hospitalized with complaints 
of chest pain, intermittent shortness of breath, and 
palpitations.  He gave a history of chest pain, hypertension, 
depression, and stress anxiety.  His blood pressure was 
110/80.  An acute myocardial infarction was ruled out.  The 
veteran was discharged on the fifth hospital day.  An 
investigation report dated in May 1990 contains a finding 
that the veteran's heart disease, hypertension, and 
depression existed prior to his most recent active duty 
training and was not aggravated thereby.

A report of a VA examination dated in May 1990 which was 
previously before the Board in 1999, indicated that the 
veteran told the examiner that he had had a myocardial 
infarction in 1985.  He was taking Cardizem for his heart 
disorder and for hypertension.  He also reported taking 
Nitroglycerin three to four times per month.  Three readings 
of the veteran's blood pressure were 130/80, 130/80, and 
132/78.  X-rays of the veteran's chest showed normal heart 
size.  There were no pertinent diagnoses concerning the 
veteran's heart or hypertension reported.  An August 1991 EKG 
showed a minimal ST elevation, which was deemed as 
insignificant, with no other significant findings reported.  

Also before the Board in June 1999 was a private hospital 
record dated in April 1993 which showed that the veteran 
underwent another cardiac catheterization, which revealed a 
slightly enlarged left ventricle with ventricular 
hypertrophy, and mild atherosclerosis of several coronary 
arteries.  Other private medical records from November 1994 
revealed treatment for complaints of left anterior chest 
pain, with a history of rapid heart beats and palpitations 
dating back to 1985, and a diagnosis of chest wall pain not 
of any great consequence.  A stress echocardiogram from the 
same month was mildly positive.  

The report of a March 1995 VA examination previously before 
the Board in June 1999, indicated that the veteran told the 
examiner he had had tightness in his chest since 1985.  The 
report contains diagnoses of hypertension, arteriosclerotic 
heart disease, coronary arteriosclerosis, anginal syndrome, 
among other diagnoses not pertinent to this matter.

Chest X-rays previously reviewed by the Board in June 1999 
repeatedly showed no evidence of cardiac disease and normal 
heart size.  These included X-rays from January 1989, August 
1991, August 1994, October 1996, and October 1997.  

Also before the Board in June 1999 was testimony from the 
veteran's February 1999 RO hearing testimony wherein asserted 
that he first began to have a heart disorder during his 
active service, and that in August 1985, he had a fast 
heartbeat and passed out.  He reported that no diagnosis of a 
heart disorder was made prior to his separation from service 
later in August 1985.  He stated that he was given 
medication.  He was hospitalized in 1990 with symptoms which 
he attributed to a heart disorder.  He was told by his doctor 
that he had a "blockage" which did not require surgery.  He 
asserted that his heart disorder had been continuously 
symptomatic since his separation from service in 1985.

Among the evidence received after the Boards June 1999 
decision include duplicate records of treatment for heart 
problems from the 1990's, as well as treatment of continued 
heart problems through 2003.  Among the records was a July 
2000 record that revealed the veteran was seen for complaints 
of rapid heartbeats which occurred in May while he was on 
Propulsid and improved after he stopped taking it.  He denied 
chest pain, dizziness or syncope.  Examination of the heart 
revealed no abnormal findings and the impression was that he 
was stable from a cardiovascular point of view with a history 
of palpation he associated with Propulsid.  In May 2003 he 
was seen for a follow-up visit with complaints of pain in the 
left side of the chest.  The impression was atypical angina, 
left ventricular hypertrophy, hypertension and dilated left 
ventricle.  Occult coronary artery disease must be ruled out.  

A June 2003 scintigraphy for unstable angina found inferior 
wall scarring but no reversible ischemia.  Also found was 
decreased right ventricular ejection fraction of 25 percent.  
He had good left ventricular function with an ejection 
fraction of 60 percent and a gated ejection fraction of 63 
percent.  

Also received after June 1999 was an August 2004 letter from 
a private cardiologist who stated the veteran was evaluated 
in his office in March 2004.  Review of his previous records 
and his current history demonstrated that he has a history of 
mild coronary artery disease and intermittent palpitations 
for which he has been followed by a local cardiologist.  
Further review of the veteran's records suggest that his 
symptoms of chest pain and palpitations began on or before 
August 22, 1985 as per the dates on the records reviewed.  

The Board finds that the evidence submitted following the 
June 1999 decision is new evidence which is not redundant or 
cumulative of other evidence previously considered.  In 
addition, the Board finds that the additional evidence is 
material as it relates to an unestablished fact necessary to 
substantiate the claim.  At minimum, the record establishes 
that the veteran has a current heart disorder and the August 
2004 letter from the private cardiologist who opined that the 
veteran's current heart symptoms began on or before August 
22, 1985 are significant.  Such evidence, when considered in 
light of the previous evidence showing long term complaints 
of chest pain and palpitations dating back to service now 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

B.  Psychiatric Disorder

Among the evidence previously considered by the Board in its 
June 1999 decision which denied service connection for a 
psychiatric disorder were service medical records, including 
several repeated periodic examinations from the March 1973 
reserve enlistment examination to his December 1987 retention 
examination, with accompanying reports of medical history, 
which contain no findings of or reference to the presence of 
a psychiatric disorder during the veteran's active military 
service.  The December 1987 report of medical history was 
significant for a complaint of problems sleeping which was 
not found in the earlier examination reports, but otherwise 
revealed no complaints or findings of psychiatric problems.  

Among the evidence previously considered by the Board in 
1999, the earliest dated medical record contained in the 
claims file that refers to an acquired psychiatric disorder 
was made in February 1990.  While hospitalized then, the 
veteran was referred to a psychiatrist because there was a 
significant psychiatric overlay to his physical complaints.  
He was noted to have a number of situational stressors, 
including back problems that led to his being forced to take 
different employment with a resultant significant reduction 
in pay, his heart attack in 1989 and his wife's serious 
illness.  He was diagnosed with Axis I psychological factors 
affecting a physical disorder, major depression and alcohol 
dependency.  No Axis II diagnosis was made.  In a subsequent 
report, the same psychiatrist reported that the veteran was 
first seen by a psychiatrist in 1990 while he was 
hospitalized for assessment of a heart disorder.  Thereafter 
he was privately treated throughout 1990 for his psychiatric 
problems.  An undated record among private records from 1990 
reflects that the veteran had a history of depression times 7 
years.  He was also noted to carry a diagnosis of depression 
in coronary care records dated in March and April 1990.  A 
May 1990 letter from a substance abuse counselor stated that 
the veteran has an extensive history of alcohol abuse and 
symptoms of chronic alcoholism.  He received treatment from 
1990 to 1992 for psychiatric symptoms.  By July 1992 his 
symptoms were said to have decreased in severity as his life 
stressors had decreased at that time.  

An August 1991 examination for a Social Security disability 
claim related a number of stressors that the veteran was 
under including back problems which forced a change in 
employment, his wife's illness and sons' incarcerations.  He 
complained of increased physical symptoms in response to 
stress and was noted to have been seen by a psychiatrist in 
1990 and found to have depression and clearly psychiatric 
factors affecting a physical disorder, major depression and 
alcohol dependency.  

Private psychiatric treatment records from March 1993 to 
September 1994 document treatment for symptoms of depression 
as well as several life stressors complicating his 
adjustment, including numerous physical problems such as 
heart problems, spine problems and gastrointestinal problems, 
as well as a history of alcohol abuse.  He continued to be 
diagnosed with major depression.  

VA examinations previously before the Board include a March 
1995 VA psychiatric examination that did not include a claims 
file review and recited a history given by the veteran of 
depression beginning about 8 to 10 years ago and treated by 
the military.  This examination noted the veteran's 
complaints of some vague auditory and visual hallucinations, 
and depression that he reported as currently mild and being 
controlled well by medications.  The examination did report 
some complaints of occasional suicidal ideations without 
intent and some decreased appetite and libido.  He complained 
of some problems with being easily irritated and not getting 
along with his wife.  The mental status findings revealed him 
to appear rather dysphoric, with minimal eye contact, but 
otherwise cooperative and with normal speech.  His 
predominant mood was of depression.  There was no evidence of 
disorientation, loose associations or gross impairment of 
memory.  The diagnosis was major depression, moderate and 
somewhat controlled by medication.  

Also before the Board in 1999 were private progress notes 
documenting continued treatment for psychiatric symptoms in 
1996 and 1997, and he continued to be assessed with 
depression.  

An undated private psychiatric evaluation report previously 
before the Board in June 1999 said that the veteran's 
psychiatric care began in February 1990 and noted the 
diagnoses at that time and the history of care.  The veteran 
still reported severe symptoms of depression and anxiety and 
endorsed feelings of persecution.  He reported vivid memories 
of his experiences in the service and described in-service 
instances of prejudice and mistreatment against him.  His 
current diagnoses included major depression, post traumatic 
stress disorder (PTSD) and psychiatric factors affecting his 
physical disorder.  

Also before the Board in 1999 was the veteran's hearing 
testimony of February 1999 wherein he alleged having had 
emotional problems at the time he got out of the service, 
with suicidal or homicidal thoughts at that time.  

Among the evidence submitted since the Board's June 1999 
denial is a copy of an Equal Employment Opportunity EEO 
complaint of racial discrimination filed in August 1985, in 
which the veteran alleged that he was denied promotions in 
the National Guard and alleges that he was reassigned to a 
lower paying position following a heart attack and alleged 
the move was racially motivated.  

Received in April 2002, after the June 1999 rating was a 
February 1997 memorandum, which noted the veteran had been 
followed in the clinic since March 1993 and was diagnosed 
with major depression and anxiety disorder.  Also received on 
the same day was a duplicate August 1991 Social Security 
examination. 

Additional evidence received after June 1999 is a May 2002 
letter from a private psychiatrist who indicated that the 
veteran had been his patient since March 1993 and further 
noted that the veteran had been treated for a back injury 
since 1985.  Review of the records indicated the veteran was 
in the service as a supply technician from February 1980 to 
August 1985.  He strained his back in service lifting heavy 
oil drums resulting in back strain and injury, subsequently 
needed spinal fusion in 1989.  As a result of chronic pains 
and decreased mobility he developed depressive symptoms and 
low self esteem to the point of needing psychiatric treatment 
in 1990.  He was diagnosed with major depression at that time 
with intermittent suicidal ideations and anxiety.  The doctor 
opined that as the veteran did not have any back or joint 
problems prior to service, it would seem his physical and 
psychiatric illnesses are service-connected.  

An April 2002 letter from a psychiatrist noted that the 
veteran reported his problems with depression began in 
service.  He was noted to have served in the Reserves from 
1973 to 1980 and in the National Guard from 1985 to 1991.  He 
said he was the victim of racism in service and gave 
examples.  He reported depressive type symptoms.  He also 
expressed his belief that he has post-traumatic stress 
disorder (PTSD).  The assessment was that the veteran stated 
that he was depressed and traced this back to prejudice in 
service.  He described this discrimination as persistent 
throughout his service career.  He felt he was entitled to 
disability based on emotional injury and depression that 
follows from it.  The Axis I diagnosis was depression not 
otherwise specified and Axis II was deferred.  

The Board finds that the evidence submitted following the 
June 1999 decision is new evidence which is not redundant or 
cumulative of other evidence previously considered.  In 
addition, the Board finds that the additional evidence is 
material as it relates to an unestablished fact necessary to 
substantiate the claim.  At minimum, the record establishes 
that the veteran has a current psychiatric disorder and the 
April 2002 letter from a psychiatrist related that the 
veteran's depressive symptoms were long lasting and raised 
the possibility of such symptoms being related to 
discrimination he allegedly was subjected to in active 
service.  Additionally a May 2002 letter from a psychiatrist 
suggested that the veteran's depressive symptoms may be 
related to a back injury believed by this psychiatrist to 
have taken place during service.  Such evidence, when 
considered in light of the previous evidence showing long 
term complaints of depressive symptoms now raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).  



C.  Hemorrhoids

Among the evidence previously considered by the Board in its 
June 1999 decision which denied service connection for 
hemorrhoids includes the veteran's service medical records 
for periods of active duty, including several repeated 
periodic examinations from the March 1973 reserve enlistment 
examination to his December 1987 retention examination, with 
accompanying reports of medical history, which contain no 
findings of or reference to the presence of hemorrhoids 
during the veteran's active military service.  The records of 
medical treatment during active service do not show 
complaints, diagnoses, or treatment for hemorrhoids.  However 
he was seen for positive occult stool in April 1981 and was 
diagnosed with diverticulosis coli.  A proctosigmoidoscopy 
conducted in May 1981 revealed no hemorrhoids.  

The earliest dated medical records contained in the claims 
folder indicating that the veteran had hemorrhoids are dated 
in November 1985 when he underwent gastrointestinal 
evaluations for complaints that included some blood per 
rectum, with findings of hemorrhoids shown on barium testing.  
In November 1987 he underwent a colonoscopy because of 
complaints of abdominal pain and a history of colon polyps.  
He was assessed with colon polyps and hemorrhoids.  
Hemorrhoids were again diagnosed in a December 1988 
colonoscope which also diagnosed diverticular disease.    

Subsequent gastroenterology treatment records from 1989 for 
multiple gastrointestinal disorders included some findings 
and complaints of rectal bleeding although hemorrhoids were 
not diagnosed.  A November 1990 endoscopy diagnosed 
hemorrhoids, as did one from November 1991.  

An April 1990 letter from a doctor said he treated the 
veteran since November 1985 for stomach pain and blood per 
rectum and found the veteran to have severe ulcer disease and 
evidence of benign colon polyps.  No mention of hemorrhoids 
was made.  

Although reports of VA examinations dated in February 1991, 
April 1993, May 1994, and March 1995 did not contain 
diagnoses of hemorrhoids, private gastroenterology records 
continued to show evidence of them.  In addition to the 
earlier private records discussed above showing evidence of 
hemorrhoids as early as November 1985, a September 1994 
endoscopy revealed hemorrhoids.  Likewise a January 1998 
colonoscopy diagnosed hemorrhoids, as did rectal examination 
of the same month.  

Also before the Board in 1999 was the veteran's hearing 
testimony of February 1999 wherein he alleged having 
developed hemorrhoids as a result of his service-connected 
ulcers and diverticulitis.  

Evidence which was received after the Board's June 1999 
decision includes a June 2002 doctor's letter which said the 
veteran was diagnosed with hemorrhoids since his initial 
colonoscopy in November 1985.  All subsequent colonoscopy 
procedures were consistent with hemorrhoids as well.  The 
veteran stated that while in the service, he lifted heavy 
drums and other objects in service when this problem began.  
He was noted to have treated with hemorrhoids with various 
medications, but his symptoms have recurred.   

Also received after the Board's June 1999 decision, in 
addition to duplicate records documenting recurrent findings 
of hemorrhoids dating back to November 1985, was a January 
2002 physical examination wherein the rectal examination and 
endoscopy revealed hemorrhoids.  In June 2002 he was to 
undergo an upper endoscopy and physical examination revealed 
hemorrhoids.  A January 2003 endoscopy revealed hemorrhoids.  

Also received since the most recent Board denial of June 1999 
was the report of a December 2003 VA examination addressing 
the veteran's complaints of hemorrhoids.  He said he never 
had any surgery for hemorrhoids and in the past he has had 
some bleeding after bowel movements.  He said that some years 
ago he had a rectal protrusion which resolved after treatment 
with sitz baths, suppositories and topical medications.  He 
moved his bowels twice a day and took Metamucil.  There was 
no evidence of fecal incontinence.  Sometimes he would get 
diarrhea after eating spicy foods and would also have 
associated perianal tenderness.  He did not have any symptoms 
suggestive of prolapse of perianal tissue or hemorrhoids 
requiring reduction.  

Physical examination revealed his perianal area was entirely 
unremarkable.  There was no evidence of ulceration, fissure 
formation, scarring, deformity or change in the perianal 
skin.  Digital examination revealed a normal circumferential 
sphincter tone.  There was no evidence of blood.  There was 
no discomfort noted and no indication of any significant 
hemorrhoids palpated during the examination.  The claims file 
was reviewed specifically for attention to prior records and 
numerous endoscopic examinations and noted that a Dr. 
Williams did state that the veteran on colonoscopy had 
internal hemorrhoids.  However it was this veteran's opinion 
that the veteran does not have any symptomatic hemorrhoid 
problems whatsoever.  The examiner did not see any reference 
of trouble with hemorrhoids while the veteran was in the 
service and saw no evidence of active hemorrhoids at the time 
of this examination.  The opinion was that the veteran does 
not have any problems that are associated with this disorder.  

The Board finds that the evidence submitted following the 
June 1999 decision is new evidence which is not redundant or 
cumulative of other evidence previously considered.  In 
addition, the Board finds that the additional evidence is 
material as it relates to an unestablished fact necessary to 
substantiate the claim.  At minimum, the record establishes 
that the veteran had hemorrhoids visualized since shortly 
after service, most recently in a January 2003 endoscopy.  
Additionally a June 2002 doctor's letter which said the 
veteran was diagnosed with hemorrhoids since his initial 
colonoscopy in November 1985 and had findings of hemorrhoids 
ever since, related the hemorrhoids to heavy lifting that the 
veteran alleged took place during service.  Such evidence, 
when considered in light of the previous evidence showing 
hemorrhoids now raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  

The Board now turns to whether service connection is 
warranted for hemorrhoids.  

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2006).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

After a review of the evidence, the Board finds that service 
connection is not warranted for hemorrhoids.  The December 
2003 VA examination, which included review of the claims file 
and examination of the veteran revealed the examiner's 
opinion that the veteran does not have any symptomatic 
hemorrhoid problems whatsoever.  The examiner did not see any 
reference of trouble with hemorrhoids while the veteran was 
in the service and saw no evidence of active hemorrhoids at 
the time of this examination.  There is no medical evidence 
to rebut this opinion.  

While the veteran testified that he continues to experience 
symptomatology attributable to hemorrhoids, the claim turns 
on a medical matter.  The veteran cannot establish 
entitlement to service connection on the basis of his 
assertions, alone.  As a lay person, without appropriate 
medical training and expertise, the veteran simply is not 
competent to offer a probative opinion on a medical matter, 
such as whether his claimed disabilities are the result of 
his active service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board finds that absent medical evidence showing a 
current hemorrhoid disorder and a lack of evidence of 
hemorrhoid problems shown in service, the Board is not able 
to find that the veteran has a current hemorrhoid disorder as 
the result of his active service.  The preponderance of the 
evidence is against this claim and benefits sought on appeal 
are accordingly denied.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a heart disorder is 
reopened.  To this extent, the claim is granted.

New and material evidence having been received, the claim for 
entitlement to service connection for a psychiatric disorder 
is reopened.  To this extent, the claim is granted.

New and material evidence having been received, the claim for 
entitlement to service connection for hemorrhoids is 
reopened.  To this extent, the claim is granted.

Service connection for hemorrhoids is denied.  


REMAND

As noted above, the claims for entitlement to service 
connection for a heart disorder and psychiatric disorder were 
reopened based on the receipt of new and material evidence.  
The evidence now shows evidence of ongoing heart problems, as 
well as continued psychiatric problems of a depressive or 
anxiety disorder.  There is evidence of record which suggests 
the psychiatric disorder may possibly be related to 
discrimination that allegedly took place in service.  
Although the evidence also suggested a possible link between 
the veteran's psychiatric complaints and a back disorder, the 
back disorder has been adjudicated as non-service connected.  

To date attempts to provide a VA cardiovascular examination 
to explore the etiology of the veteran's heart complaints 
have not been undertaken.  Such an examination is necessary 
in light of the cardiovascular symptoms which appear similar 
to symptoms treated in service.  Regarding the psychiatric 
complaint, an attempt should be made to verify whether the 
veteran was subjected to racial discrimination in light of 
evidence suggesting that his depressive symptoms may be 
related to such discrimination.  The Board notes that the 
evidence shows the veteran to have filed an EEO complaint in 
August 1985 and pertinent evidence in conjunction with such 
complaint has yet to be acquired.  In addition, although 
there are service personnel records in the claims file, an 
attempt to obtain any additional service personnel records 
which could bolster the veteran's allegations of 
discrimination.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

Further, the veteran was not provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or effective date, regarding these claims on appeal.  
Dingess, supra.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The AOJ must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006) is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet App. 473, and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that there 
has been compliance with the VA's duties 
to notify and assist a claimant as 
specifically affecting the issues on 
appeal.

2.  The AOJ should attempt to verify the 
veteran's allegations of racial 
discrimination in service.  As there is a 
copy of an EEO complaint filed in August 
1985, an attempt should be made to obtain 
the records in support of this action as 
well as the record of the final outcome of 
this complaint.  The AOJ should also 
obtain records of personnel actions from 
the National Personnel Records Center and 
Adjutant General of the Arkansas National 
Guard should be contacted, as should any 
other potential storage facilities noted 
in M21-1, Part III, 4.01, if necessary 
regarding any records of personnel actions 
taken towards the veteran that are not 
already of record, to include disciplinary 
actions, promotions or demotions.  The 
veteran should also be advised that he can 
provide evidence of racial discrimination 
from alternate sources to include lay 
statements.  If the appellant identifies 
evidence which is not of record, to 
include any evidence pertaining to an 
equal employment opportunity complaint, 
and which VA has made no effort to secure, 
the appropriate action should be taken in 
a manner consistent with 38 U.S.C.A. 
§ 5103A.  All records and other relevant 
information are to be made part of the 
claims folder.  If the records cannot be 
obtained, this should be noted in the 
claims folder.

3.  Thereafter only if evidence of in-
service racial discrimination is obtained, 
the AOJ should schedule the veteran for a 
VA psychiatric examination to determine 
the nature and etiology of the veteran's 
claimed psychiatric disability.  The 
claims folder must be made available to 
the examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated studies 
should be performed and all manifestations 
of current disability should be described 
in detail.  The examiner should address 
the following:  Does the veteran have any 
current, chronic psychiatric disability?  
If so, is it at least as likely as not 
that any current psychiatric disorder 
began in service, to include being caused 
by discrimination that took place during 
active service?  In answering these 
questions, the examiner must consider all 
service medical records as well as any 
service personnel records showing 
disciplinary or other personnel actions 
that may be obtained.  Each opinion should 
contain comprehensive rationale based on 
sound medical principles and facts.

4.  Thereafter the AOJ should also 
schedule the veteran for a VA 
cardiovascular examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
current cardiovascular disability.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion as 
to the presence, etiology and onset of his 
heart disability.  

Specifically, the examiner is requested to 
provide an opinion as to (1) the nature of 
the veteran's heart disability (2) whether 
it is at least as likely as not (at least 
a 50 percent chance) that any diagnosed 
heart disability was caused or aggravated 
by active service, to include active duty 
for training.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If any benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence, 
including the reserve medical records.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


